





Exhibit 10.2


Credit Suisse Capital LLC
c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, NY 10010
June 6, 2018
To:
Avaya Holdings Corp.
4655 Great America Parkway
Santa Clara, California 95054
Attention:     General Counsel
Facsimile No.:    



Re:     Base Call Option Transaction
The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between Credit
Suisse Capital LLC (“Dealer”), represented by Credit Suisse Securities (USA) LLC
(“Agent”) as its agent, and Avaya Holdings Corp. (“Counterparty”) as of the
Trade Date specified below (the “Transaction”). This letter agreement
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below. Each party further agrees that this Confirmation together with
the Agreement evidence a complete binding agreement between Counterparty and
Dealer as to the subject matter and terms of the Transaction to which this
Confirmation relates, and shall supersede all prior or contemporaneous written
or oral communications with respect thereto.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum dated
June 6, 2018 (the “Offering Memorandum”) relating to the 2.25% Convertible
Senior Notes due 2023 (as originally issued by Counterparty, the “Convertible
Notes” and each USD 1,000 principal amount of Convertible Notes, a “Convertible
Note”) issued by Counterparty in an aggregate initial principal amount of USD
300,000,000 (as increased up to an aggregate principal amount of USD 350,000,000
if and to the extent that the Initial Purchasers (as defined herein) exercise
their option to purchase additional Convertible Notes pursuant to the Purchase
Agreement (as defined herein)) pursuant to an Indenture to be dated June 11,
2018, between Counterparty and The Bank of New York Mellon Trust Company, N.A.,
as trustee (the “Indenture”). In the event of any inconsistency between the
terms defined in the Offering Memorandum, the Indenture and this Confirmation,
this Confirmation shall govern. The parties acknowledge that this Confirmation
is entered into on the date hereof with the understanding that (i) definitions
set forth in the Indenture that are also defined herein by reference to the
Indenture and (ii) sections of the Indenture that are referred to herein will
conform to the descriptions thereof in the Offering Memorandum. If any such
definitions in the Indenture or any such sections of the Indenture differ from
the descriptions thereof in the Offering Memorandum, the descriptions thereof in
the Offering Memorandum will govern for purposes of this Confirmation. The
parties further acknowledge that the Indenture section numbers used herein are
based on the draft of the Indenture dated June 6, 2018, and if any such section
numbers are changed in the Indenture as executed, the parties will amend this
Confirmation in good faith to preserve the intent of the parties. Subject to the
foregoing, references to the Indenture herein are references to the Indenture as
in effect on the date of its execution, and if the Indenture is amended or
supplemented following such date (other than any amendment or supplement (x)
pursuant to Section 10.01(h) of the Indenture that, as determined by the
Calculation Agent, conforms the Indenture to the description of Convertible
Notes in the Offering Memorandum or (y) pursuant to Section 14.07 of the
Indenture, subject, in the case of this clause (y), to the second paragraph
under “Method of Adjustment” in Section 3), any such amendment or supplement
will be disregarded for purposes of this Confirmation (other than as provided in
Section ‎9(j)(ii) below) unless the parties agree otherwise in writing.
Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.







--------------------------------------------------------------------------------




1.This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the ISDA 2002 Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form (but without
any Schedule except for the election of (i) the laws of the State of New York as
the governing law (without reference to choice of law doctrine other than
Sections 5-1401 and 5-1402 of the General Obligations Law)) on the Trade Date
and (ii) US Dollars as the Termination Currency. In the event of any
inconsistency between provisions of the Agreement and this Confirmation, this
Confirmation will prevail for the purpose of the Transaction to which this
Confirmation relates. The parties hereby agree that no transaction other than
the Transaction to which this Confirmation relates shall be governed by the
Agreement.
2.    The terms of the particular Transaction to which this Confirmation relates
are as follows:
General Terms.
Trade Date:
June 6, 2018

Effective Date:
The second Exchange Business Day immediately prior to the Premium Payment Date

Option Style:
“Modified American”, as described under “Procedures for Exercise” below

Option Type:
Call

Buyer:
Counterparty

Seller:
Dealer

Shares:
The common stock of Counterparty, par value USD 0.01 per share (Exchange symbol
“AVYA”).

Number of Options:
300,000. For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised by Counterparty. In no event will the Number of Options be
less than zero.

Applicable Percentage:
30%

Option Entitlement:
A number equal to the product of the Applicable Percentage and 36.0295.

Strike Price:
USD 27.76

Premium:
USD 21,690,000

Premium Payment Date:
June 11, 2018

Exchange:
The New York Stock Exchange

Related Exchange(s):
All Exchanges

Excluded Provisions:
Section 14.03 and Section 14.04(i) of the Indenture.

Procedures for Exercise.
Conversion Date:
With respect to any conversion of a Convertible Note, the date on which the
Holder (as such term is defined in the Indenture) of such Convertible Note
satisfies all of the requirements for conversion thereof as set forth in Section
14.02(b) of the Indenture.



2
    



--------------------------------------------------------------------------------




Free Convertibility Date:
March 15, 2023

Expiration Time:
The Valuation Time

Expiration Date:
June 15, 2023, subject to earlier exercise.

Multiple Exercise:
Applicable, as described under “Automatic Exercise” below.

Automatic Exercise:
Notwithstanding Section 3.4 of the Equity Definitions, on each Conversion Date
in respect of which a Notice of Conversion that is effective as to Counterparty
has been delivered by the relevant converting Holder, a number of Options equal
to the number of Convertible Notes in denominations of USD 1,000 as to which
such Conversion Date has occurred shall be deemed to be automatically exercised;
provided that such Options shall be exercised or deemed exercised only if
Counterparty has provided a Notice of Exercise to Dealer in accordance with
“Notice of Exercise” below.

Notwithstanding the foregoing, in no event shall the number of Options that are
exercised or deemed exercised hereunder exceed the Number of Options.
Notice of Exercise:
Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options, Counterparty must
notify Dealer in writing before 5:00 p.m. (New York City time) on the Scheduled
Valid Day immediately preceding the scheduled first day of the Settlement
Averaging Period for the Options being exercised of (i) the number of such
Options, (ii) the scheduled first day of the Settlement Averaging Period and the
scheduled Settlement Date, (iii) the Relevant Settlement Method for such
Options, and (iv) if the settlement method for the related Convertible Notes is
not Settlement in Shares or Settlement in Cash (each as defined below), the
fixed amount of cash per Convertible Note that Counterparty has elected to
deliver to Holders (as such term is defined in the Indenture) of the related
Convertible Notes (the “Specified Cash Amount”); provided that in respect of any
Options relating to Convertible Notes with a Conversion Date occurring on or
after the Free Convertibility Date, (A) such notice may be given on or prior to
the Scheduled Valid Day immediately preceding the Expiration Date and need only
specify the information required in clause (i) above, and (B) if the Relevant
Settlement Method for such Options is (x) Net Share Settlement and the Specified
Cash Amount is not USD 1,000, (y) Cash Settlement or (z) Combination Settlement,
such notice need not specify the information referred to in clauses (iii) or
(iv) above, but Dealer shall have received a separate notice (the “Notice of
Final Settlement Method”) in respect of all such Convertible Notes before 5:00
p.m. (New York City time) on the Free Convertibility Date specifying the
information required in clauses (iii) and (iv) above. Notwithstanding the
foregoing, other than in respect of any Options relating to Convertible Notes
with a



3
    



--------------------------------------------------------------------------------




Conversion Date occurring on or after the Free Convertibility Date, such notice
(and the related exercise of Options) shall be effective if given after the
Exercise Notice Deadline but prior to 5:00 p.m. (New York City time), on the
fifth Scheduled Valid Day following the Exercise Notice Deadline, in which event
the Calculation Agent shall have the right to adjust the number of Shares and/or
cash deliverable by Dealer with respect to such Options in a commercially
reasonable manner as appropriate to reflect the effect on Dealer's commercially
reasonable hedging and hedge unwind activities for the Transaction (including
the unwinding of any commercially reasonable hedge position) of Dealer not
having received such notice prior to the Exercise Notice Deadline. Counterparty
acknowledges its responsibilities under applicable securities laws, and in
particular Section 9 and Section 10(b) of the Exchange Act (as defined below)
and the rules and regulations thereunder, in respect of any election of a
settlement method with respect to the Convertible Notes.
Valuation Time:
At the close of trading of the regular trading session on the Exchange; provided
that if the principal trading session is extended, the Calculation Agent shall
determine the Valuation Time in its reasonable discretion.

Market Disruption Event:
Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:

“‘Market Disruption Event’ means, in respect of a Share, (i) a failure by the
primary United States national or regional securities exchange or market on
which the Shares are listed or admitted for trading to open for trading during
its regular trading session or (ii) the occurrence or existence prior to 1:00
p.m. (New York City time) on any Scheduled Valid Day for the Shares for more
than one half-hour period in the aggregate during regular trading hours of any
suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the relevant stock exchange or otherwise) in the
Shares or in any options contracts or futures contracts relating to the Shares.”
Settlement Terms.
Settlement Method:
For any Option, Net Share Settlement; provided that if the Relevant Settlement
Method set forth below for such Option is not Net Share Settlement, then the
Settlement Method for such Option shall be such Relevant Settlement Method, but
only if Counterparty shall have notified Dealer of the Relevant Settlement
Method in the Notice of Exercise or Notice of Final Settlement Method, as
applicable, for such Option.

Relevant Settlement Method:
In respect of any Option:

(i)    if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note (A) entirely in Shares pursuant to
Section 14.02(a)(iv)(A) of the


4
    



--------------------------------------------------------------------------------




Indenture (together with cash in lieu of fractional Shares) (such settlement
method, “Settlement in Shares”), (B) in a combination of cash and Shares
pursuant to Section 14.02(a)(iv)(C) of the Indenture with a Specified Cash
Amount less than USD 1,000 (such settlement method, “Low Cash Combination
Settlement”) or (C) in a combination of cash and Shares pursuant to Section
14.02(a)(iv)(C) of the Indenture with a Specified Cash Amount equal to USD
1,000, then, in each case, the Relevant Settlement Method for such Option shall
be Net Share Settlement;
(ii)    if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note in a combination of cash and Shares
pursuant to Section 14.02(a)(iv)(C) of the Indenture with a Specified Cash
Amount greater than USD 1,000, then the Relevant Settlement Method for such
Option shall be Combination Settlement; and
(iii)    if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note entirely in cash pursuant to Section
14.02(a)(iv)(B) of the Indenture (such settlement method, “Settlement in Cash”),
then the Relevant Settlement Method for such Option shall be Cash Settlement.
Net Share Settlement:
If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the “Net Share
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging Period for each such Option, of (i) (a) the Daily Option Value for
such Valid Day, divided by (b) the Relevant Price on such Valid Day, divided by
(ii) the number of Valid Days in the Settlement Averaging Period; provided that
in no event shall the Net Share Settlement Amount for any Option exceed a number
of Shares equal to the Applicable Limit for such Option divided by the
Applicable Limit Price on the Settlement Date for such Option.

Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Net Share Settlement Amount valued at the Relevant Price for
the last Valid Day of the Settlement Averaging Period.
Combination Settlement:
If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will pay or deliver, as the case may be, to
Counterparty, on the relevant Settlement Date for each such Option:

(i)
cash (the “Combination Settlement Cash Amount”) equal to the sum, for each Valid
Day during the Settlement Averaging Period for such Option, of (A) an amount
(the “Daily Combination Settlement Cash Amount”) equal to the lesser of (1) the
product of (x) the Applicable Percentage and (y)



5
    



--------------------------------------------------------------------------------




the Specified Cash Amount minus USD 1,000 and (2) the Daily Option Value,
divided by (B) the number of Valid Days in the Settlement Averaging Period;
provided that if the calculation in clause (A) above results in zero or a
negative number for any Valid Day, the Daily Combination Settlement Cash Amount
for such Valid Day shall be deemed to be zero; and
(ii)
Shares (the “Combination Settlement Share Amount”) equal to the sum, for each
Valid Day during the Settlement Averaging Period for such Option, of a number of
Shares for such Valid Day (the “Daily Combination Settlement Share Amount”)
equal to (A) (1) the Daily Option Value on such Valid Day minus the Daily
Combination Settlement Cash Amount for such Valid Day, divided by (2) the
Relevant Price on such Valid Day, divided by (B) the number of Valid Days in the
Settlement Averaging Period; provided that if the calculation in sub-clause
(A)(1) above results in zero or a negative number for any Valid Day, the Daily
Combination Settlement Share Amount for such Valid Day shall be deemed to be
zero;

provided that in no event shall the sum of (x) the Combination Settlement Cash
Amount for any Option and (y) the Combination Settlement Share Amount for such
Option multiplied by the Applicable Limit Price on the Settlement Date for such
Option, exceed the Applicable Limit for such Option.
Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Combination Settlement Share Amount valued at the Relevant
Price for the last Valid Day of the Settlement Averaging Period.
Cash Settlement:
If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum, for each Valid Day during
the Settlement Averaging Period for such Option, of (i) the Daily Option Value
for such Valid Day, divided by (ii) the number of Valid Days in the Settlement
Averaging Period.

Daily Option Value:
For any Valid Day, an amount equal to (i) the Option Entitlement on such Valid
Day, multiplied by (ii) the Relevant Price on such Valid Day less the Strike
Price on such Valid Day; provided that if the calculation contained in clause
(ii) above results in a negative number, the Daily Option Value for such Valid
Day shall be deemed to be zero. In no event will the Daily Option Value be less
than zero.

Make-Whole Adjustment:
Notwithstanding anything to the contrary herein, in respect of any exercise of
Options relating to a conversion of



6
    



--------------------------------------------------------------------------------




Convertible Notes for which additional Shares will be added to the “Conversion
Rate” (as defined in the Indenture) as determined pursuant to Section 14.03 of
the Indenture, the Daily Option Value shall be calculated as if the Option
Entitlement included the Applicable Percentage of the number of such additional
Shares as determined with reference to the adjustment set forth in such Section
14.03 of the Indenture; provided that if the sum of (i) the product of (a) the
number of Shares (if any) deliverable by Dealer to Counterparty per exercised
Option and (b) the Applicable Limit Price on the Settlement Date and (ii) the
amount of cash (if any) payable by Dealer to Counterparty per exercised Option
would otherwise exceed the amount per Option, as determined by the Calculation
Agent, that would be payable by Dealer under Section 6 of the Agreement if (x)
the relevant Conversion Date were an Early Termination Date resulting from an
Additional Termination Event with respect to which the Transaction was the sole
Affected Transaction and Counterparty was the sole Affected Party, (y) Section
14.03 of the Indenture were deleted, then each Daily Option Value shall be
proportionately reduced to the extent necessary to eliminate such excess.
Applicable Limit:
For any Option, an amount of cash equal to the Applicable Percentage multiplied
by the excess of (i) the aggregate of (A) the amount of cash, if any, paid to
the Holder of the related Convertible Note upon conversion of such Convertible
Note and (B) the number of Shares, if any, delivered to the Holder of the
related Convertible Note upon conversion of such Convertible Note multiplied by
the Applicable Limit Price on the Settlement Date for such Option, over (ii)
USD 1,000.

Applicable Limit Price:
On any day, the opening price as displayed under the heading “Op” on Bloomberg
page AVYA <equity> (or any successor thereto).

Valid Day:
A day on which (i) there is no Market Disruption Event and (ii) trading in the
Shares generally occurs on the Exchange or, if the Shares are not then listed on
the Exchange, on the principal other United States national or regional
securities exchange on which the Shares are then listed or, if the Shares are
not then listed on a United States national or regional securities exchange, on
the principal other market on which the Shares are then listed or admitted for
trading. If the Shares are not so listed or admitted for trading, “Valid Day”
means a Business Day.

Scheduled Valid Day:
A day that is scheduled to be a Valid Day on the principal United States
national or regional securities exchange or market on which the Shares are
listed or admitted for trading. If the Shares are not so listed or admitted for
trading, “Scheduled Valid Day” means a Business Day.

Business Day:
Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.



7
    



--------------------------------------------------------------------------------




Relevant Price:
On any Valid Day, the per Share volume-weighted average price as displayed under
the heading “Bloomberg VWAP” on Bloomberg page AVYA <equity> AQR (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled opening time of the Exchange to the Scheduled Closing Time of
the Exchange on such Valid Day (or if such volume-weighted average price is
unavailable at such time, the market value of one Share on such Valid Day, as
determined by the Calculation Agent using, if practicable, a volume-weighted
average method). The Relevant Price will be determined without regard to
after-hours trading or any other trading outside of the regular trading session
trading hours.

Settlement Averaging Period:
For any Option:

(i)
if the related Conversion Date occurs prior to the Free Convertibility Date, the
50 consecutive Valid Days commencing on, and including, the second Valid Day
following such Conversion Date; provided that if the Notice of Exercise for such
Option specifies that Settlement in Shares or Low Cash Combination Settlement
applies to the related Convertible Note, the Settlement Averaging Period shall
be the 100 consecutive Valid Day period commencing on, and including, the second
Valid Day immediately following such Conversion Date; or

(ii)
if the related Conversion Date occurs on or following the Free Convertibility
Date, the 50 consecutive Valid Days commencing on, and including, the 51st
Scheduled Valid Day immediately prior to the Expiration Date; provided that if
the Notice of Exercise or Notice of Final Settlement Method, as applicable, for
such Option specifies that Settlement in Shares or Low Cash Combination
Settlement applies to the related Convertible Note, the Settlement Averaging
Period shall be the 100 consecutive Valid Days commencing on, and including, the
101st Scheduled Valid Day immediately prior to the Expiration Date.

Settlement Date:
For any Option, the second Business Day immediately following the final Valid
Day of the Settlement Averaging Period for such Option.

Settlement Currency:
USD

Other Applicable Provisions:
The provisions of Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity Definitions
will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled”. “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option.



8
    



--------------------------------------------------------------------------------




Representation and Agreement:
Notwithstanding anything to the contrary in the Equity Definitions (including,
but not limited to, Section 9.11 thereof), the parties acknowledge that (i) any
Shares delivered to Counterparty shall be, upon delivery, subject to
restrictions and limitations arising from Counterparty’s status as issuer of the
Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)).

3.    Additional Terms applicable to the Transaction.
Adjustments applicable to the Transaction:
Potential Adjustment Events:
Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment under the
Indenture to the “Conversion Rate” or the composition of a “unit of Reference
Property” or to any “Last Reported Sale Price”, “Daily VWAP,” “Daily Conversion
Value” or “Daily Settlement Amount” (each as defined in the Indenture). For the
avoidance of doubt, Dealer shall not have any delivery or payment obligation
hereunder, and no adjustment shall be made to the terms of the Transaction, on
account of (x) any distribution of cash, property or securities by Counterparty
to holders of the Convertible Notes (upon conversion or otherwise) or (y) any
other transaction in which holders of the Convertible Notes are entitled to
participate, in each case, in lieu of an adjustment under the Indenture of the
type referred to in the immediately preceding sentence (including, without
limitation, pursuant to the third sentence of the second paragraph of Section
14.04(c) of the Indenture or the third sentence of the second paragraph of
Section 14.04(d) of the Indenture).

Method of Adjustment:
Calculation Agent Adjustment, which shall not have the meaning set forth in
Section 11.2(c) of the Equity Definitions and instead shall mean that, upon any
Potential Adjustment Event, the Calculation Agent shall make adjustments to any
one or more of the Strike Price, Number of Options, Option Entitlement and any
other variable relevant to the exercise, settlement or payment for the
Transaction that correspond to the adjustments to the Convertible Notes under
the Indenture; provided that, notwithstanding the foregoing, if any Potential
Adjustment Event occurs during the Settlement Averaging Period but no adjustment
was made to any Convertible Note under the Indenture because all Holders (as
such term is defined in the Indenture) were deemed to be record owners of the
underlying Shares on the related Conversion Date, then the Calculation Agent
shall determine the adjustment that would have been made to the Convertible
Notes in accordance with the terms of the Indenture and shall then determine the



9
    



--------------------------------------------------------------------------------




adjustment to be made to any one or more of the Strike Price, Number of Options,
Option Entitlement and any other variable relevant to the exercise, settlement
or payment for the Transaction in a commercially reasonable manner.
Notwithstanding the foregoing and “Consequences of Merger Events / Tender
Offers” below, if the Calculation Agent in good faith disagrees with any
adjustment to the Convertible Notes determined pursuant to the Indenture that
involves an exercise of discretion by Counterparty or its board of directors
(including, without limitation, pursuant to Section 14.05 of the Indenture,
Section 14.07(a) of the Indenture or any supplemental indenture entered into
thereunder or in connection with any proportional adjustment or the
determination of the fair value of any securities, property, rights or other
assets), then in each such case, the Calculation Agent will determine the
adjustment to be made to any one or more of the Strike Price, Number of Options,
Option Entitlement and any other variable relevant to the exercise, settlement
or payment for the Transaction in good faith and in a commercially reasonable
manner.
Notwithstanding anything contained herein to the contrary, (i) in connection
with any Potential Adjustment Event as a result of an event or condition set
forth in Section 14.04(b) of the Indenture or Section 14.04(c) of the Indenture
where, in either case, the period for determining “Y” (as such term is used in
Section 14.04(b) of the Indenture) or “SP0” (as such term is used in Section
14.04(c) of the Indenture), as the case may be, begins before Counterparty has
publicly announced the event or condition giving rise to such Potential
Adjustment Event, then the Calculation Agent shall have the right to adjust any
variable relevant to the exercise, settlement or payment for the Transaction as
appropriate to reflect the costs (including, but not limited to, hedging
mismatches and market losses) and expenses incurred by Dealer in connection with
its hedging activities as a result of such event or condition not having been
publicly announced prior to the beginning of such period and (ii) if any
Potential Adjustment Event is declared and (a) the event or condition giving
rise to such Potential Adjustment Event is subsequently amended, modified,
cancelled or abandoned, (b) the “Conversion Rate” (as defined in the Indenture)
is otherwise not adjusted at the time or in the manner contemplated by the
relevant Dilution Adjustment Provision based on such declaration or (c) the
“Conversion Rate” (as defined in the Indenture) is adjusted as a result of such
Potential Adjustment Event and subsequently re-adjusted (each of clauses (a),
(b) and (c), a “Potential Adjustment Event Change”) then, in each case, the
Calculation Agent shall have the right to adjust any variable relevant to the
exercise, settlement or payment for the Transaction as appropriate to reflect
the costs (including, but not limited to, hedging mismatches and market losses)
and expenses incurred by Dealer in connection with its


10
    



--------------------------------------------------------------------------------




hedging activities as a result of such Potential Adjustment Event Change.
Dilution Adjustment Provisions:
Sections 14.04(a), (b), (c), (d) and (e) and Section 14.05 of the Indenture.

Extraordinary Events applicable to the Transaction:
Merger Events:
Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Specified Transaction” in Section 14.07(a) of the
Indenture.

Tender Offers:
Applicable; provided that “Tender Offer” shall not have the meaning set forth in
Section 12.1(d) of the Equity Definitions and instead shall mean the occurrence
of any event or condition set forth in Section 14.04(e) of the Indenture.

Consequences of Merger Events /
Tender Offers:
Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares (in the case of a Merger Event),
Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction, subject to
the second paragraph under “Method of Adjustment”; provided, however, that such
adjustment shall be made without regard to any adjustment to the Conversion Rate
pursuant to any Excluded Provision; provided further that if, with respect to a
Merger Event or a Tender Offer, (i) the consideration for the Shares includes
(or, at the option of a holder of Shares, may include) shares of an entity or
person that is not a corporation or is not organized under the laws of the
United States, any State thereof or the District of Columbia or (ii) the
Counterparty to the Transaction following such Merger Event or Tender Offer will
not be a corporation organized under the laws of the United States, any State
thereof or the District of Columbia, then, in either case, Cancellation and
Payment (Calculation Agent Determination) shall apply if (A) Dealer is not able,
in its good faith and commercially reasonable judgment, to maintain effective
hedge positions on commercially reasonable terms or (B) Dealer determines, in
its good faith and commercially reasonable judgment, that it will not be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures, applicable to Dealer.

Nationalization, Insolvency or Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded



11
    



--------------------------------------------------------------------------------




or re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or their respective successors); if the
Shares are immediately re-listed, re-traded or re-quoted on any of the New York
Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or
their respective successors), such exchange or quotation system shall thereafter
be deemed to be the Exchange.
Additional Disruption Events:
Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” where it appears in
clause (X) thereof with the words “Hedge Position” and (iii) replacing the
parenthetical beginning after the word “regulation” in the second line thereof
the words “(including, for the avoidance of doubt and without limitation, (x)
any tax law or (y) adoption, effectiveness or promulgation of new regulations
authorized or mandated by existing statute)”.

Failure to Deliver:
Applicable

Hedging Disruption:
Applicable; provided that:

(i)
Section 12.9(a)(v) of the Equity Definitions is hereby amended by (a) inserting
the following words at the end of clause (A) thereof: “in the manner
contemplated by the Hedging Party on the Trade Date” and (b) inserting the
following two phrases at the end of such Section:

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and
(ii)
Section 12.9(b)(iii) of the Equity Definitions is hereby amended by inserting in
the third line thereof, after the words “to terminate the Transaction”, the
words “or the portion of the Transaction affected by such Hedging Disruption”.

Increased Cost of Hedging:
Applicable

Hedging Party:
Hedging Party: For all applicable Additional Disruption Events, Dealer.
Following any determination by the Hedging Party hereunder and a written request
by Counterparty, the Hedging Party shall provide to Counterparty by e-mail to
the e-mail address provided by Counterparty a written explanation and report (in
a commonly used file format for the storage and manipulation



12
    



--------------------------------------------------------------------------------




of financial data) describing in reasonable detail any determination made by it
(including, as applicable, any quotations, market data, information from
internal sources used in making such determinations, descriptions of the
methodology and any assumptions and basis used in making for such
determination), it being understood that the Hedging Party shall not be
obligated to disclose any proprietary or confidential models or proprietary or
confidential information used by it for such determination. All calculations,
adjustments, specifications, choices and determinations by Dealer acting in its
capacity as the Hedging Party shall be made in good faith and in a commercially
reasonable manner and assuming that Dealer maintains a commercially reasonable
hedge position.
Determining Party:
For all applicable Extraordinary Events, Dealer. Following any determination by
the Determining Party hereunder and a written request by Counterparty, the
Determining Party shall provide to Counterparty by e-mail to the e-mail address
provided by Counterparty a written explanation and report (in a commonly used
file format for the storage and manipulation of financial data) describing in
reasonable detail any determination made by it (including, as applicable, any
quotations, market data, information from internal sources used in making such
determinations, descriptions of the methodology and any assumptions and basis
used in making for such determination), it being understood that the Determining
Party shall not be obligated to disclose any proprietary or confidential models
or proprietary or confidential information used by it for such determination.
All calculations, adjustments, specifications, choices and determinations by
Dealer acting in its capacity as the Determining Party shall be made in good
faith and in a commercially reasonable manner and assuming that Dealer maintains
a commercially reasonable hedge position.

Non-Reliance:
Applicable

Agreements and Acknowledgments
Regarding Hedging Activities:    Applicable
Additional Acknowledgments:    Applicable
4.
Calculation Agent.     Dealer. Regardless of whether or not a standard for the
actions of the Calculation Agent is explicitly stated in any provision hereof,
the standards of Section 1.40 of the Equity Definitions, as modified by adding
the words, “acts or” immediately before the words, “is required to act” in line
2 thereof, shall apply to the Calculation Agent at all time and in respect of
all circumstances hereunder. Following any determination or calculation by the
Calculation Agent hereunder, upon a written request by Counterparty, the
Calculation Agent shall provide to Counterparty as soon as reasonably
practicable following such request by e-mail to the e-mail address provided by
Counterparty in such request a written explanation and report (in a commonly
used file format for the storage and manipulation of financial data)



13
    



--------------------------------------------------------------------------------




displaying in commercially reasonable detail the basis for such determination or
calculation (including any quotations, market data or information from internal
or external sources, and any assumptions, used in making such determination or
calculation), it being understood that the Calculation Agent shall not be
obligated to disclose any proprietary or confidential models or proprietary or
confidential information used by it for such determination or calculation.
5.    Account Details.
(a)
Account for payments to Counterparty:

Account Name:
Account Number:    
Bank:
SWIFT:
ABA#:     
Reference Text:    
Account for delivery of Shares to Counterparty:
TO BE PROVIDED
(b)
Account for payments to Dealer:

Bank:     
ABA#:     
Swift:     
Acct No.:          
BIC:     
Beneficiary:     
Ref:     


Account for delivery of Shares from Dealer:
DTC #


6.    Offices.
(a)
The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

(b)
The Office of Dealer for the Transaction is: Inapplicable, Counterparty is not a
Multibranch Party.

7.    Notices.    
(a)
Address for notices or communications to Counterparty:

Avaya Holdings Corp.
4655 Great America Parkway
Santa Clara, California 95054
Attention:     Patrick O'Malley, Chief Financial Officer
Telephone:
Facsimile No.:
Email:


With a copy to:


14
    



--------------------------------------------------------------------------------






Avaya Holdings Corp.
4655 Great America Parkway
Santa Clara, California 95054
Attention:     General Counsel
Facsimile No.:    
(b)
Address for notices or communications to Dealer:

Any and all notices, demands, or communications of any kind relating to this
Transaction between Dealer and Counterparty shall be transmitted exclusively
through Agent at the following address:


Credit Suisse Capital LLC
c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, NY 10010
Attention: Tucker Martin
Telephone:
Facsimile:
Email:


With a copy to:
Credit Suisse Securities (USA) LLC
1 Madison Avenue, 9th Floor
New York, New York 10010
Attn: Senior Legal Officer
Telephone:
Facsimile:
Email:


For payments and deliveries:
Facsimile No.:
Telephone No.:
For all other communications:
Telephone:
Facsimile:
8.    Representations and Warranties of Counterparty.
Each of the representations and warranties of Counterparty set forth in Section
3 of the Purchase Agreement (the “Purchase Agreement”) dated as of June 6, 2018,
between Counterparty and Dealer, as representative of the Initial Purchasers
party thereto (the “Initial Purchaser), are true and correct and are hereby
deemed to be repeated to Dealer as if set forth herein. Counterparty hereby
further represents and warrants to Dealer on the date hereof and on and as of
the Premium Payment Date that:
(a)
Counterparty has all necessary corporate power and authority to execute, deliver
and perform its obligations in respect of the Transaction; such execution,
delivery and performance have been duly authorized by all necessary corporate
action on Counterparty’s part; and this Confirmation has been duly and validly
executed and delivered by Counterparty and constitutes its valid and binding
obligation, enforceable against Counterparty in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.



15
    



--------------------------------------------------------------------------------




(b)
Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by‑laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound or to which Counterparty or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument.

(c)
No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act or state securities laws.

(d)
Counterparty is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

(e)
Counterparty is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

(f)
Counterparty is not, on the date hereof, in possession of any material
non-public information with respect to Counterparty or the Shares.

(g)
To its knowledge, no state or local (including any non-U.S. jurisdiction’s) law,
rule, regulation or regulatory order applicable to the Shares (not including
laws, rules, regulations or regulatory orders of any jurisdiction that are
applicable solely as a result of Dealer's and/or its affiliates' activities,
assets or businesses, other than Dealer's activities in respect of the
Transaction)would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares in connection with the Transaction.

(h)
Counterparty (A) is capable of evaluating investment risks independently, both
in general and with regard to this Transaction; (B) will exercise independent
judgment in evaluating the recommendations, if any, of Dealer or its associated
persons in connection with this Transaction, unless it has otherwise notified
the broker-dealer in writing; and (C) has total assets of at least USD 50
million.

9.    Other Provisions.
(a)
Opinions. Counterparty shall deliver to Dealer an opinion of counsel, dated as
of the Trade Date, with respect to the matters set forth in Sections ‎8(a)
through ‎(c) of this Confirmation. Delivery of such opinion to Dealer shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

(b)
Repurchase Notices. Counterparty shall, no later than the day on which
Counterparty effects any repurchase of Shares, give Dealer a written notice of
such repurchase (a “Repurchase Notice”) if following such repurchase, the number
of outstanding Shares as determined on such day is (i) less than 95.8 million
(in the case of the first such notice) or (ii) thereafter more than 10.8 million
less than the number of Shares included in the immediately preceding Repurchase
Notice. Counterparty agrees to indemnify and hold harmless Dealer and its
affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including losses relating to Dealer’s
commercially reasonable hedging activities as a consequence of becoming, or of
the risk of becoming, a Section 16 “insider”, including without limitation, any
forbearance from hedging activities or cessation of hedging activities and any
losses in connection therewith with respect to the Transaction), claims,
damages, judgments, liabilities and reasonable expenses (including reasonable
attorney’s fees), joint or several, which an Indemnified Person may become
subject to, as a result of Counterparty’s failure to provide Dealer with a



16
    



--------------------------------------------------------------------------------




Repurchase Notice when and in the manner specified in this paragraph, and to
reimburse, within 30 days, upon written request, each of such Indemnified
Persons for any reasonable legal or other expenses incurred in connection with
investigating, preparing for, providing testimony or other evidence in
connection with or defending any of the foregoing. If any suit, action,
proceeding (including any governmental or regulatory investigation), claim or
demand shall be brought or asserted against the Indemnified Person as a result
of Counterparty’s failure to provide Dealer with a Repurchase Notice in
accordance with this paragraph, such Indemnified Person shall promptly notify
Counterparty in writing, and Counterparty, upon request of the Indemnified
Person, shall retain counsel reasonably satisfactory to the Indemnified Person
to represent the Indemnified Person and any others Counterparty may designate in
such proceeding and shall pay the reasonable fees and expenses of such counsel
related to such proceeding. Counterparty shall be relieved from liability to the
extent that any Indemnified Person fails promptly to notify Counterparty of any
action commenced against it in respect of which indemnity may be sought
hereunder to the extent Counterparty is materially prejudiced as a result
thereof. Counterparty shall not be liable for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
loss or liability by reason of such settlement or judgment. Counterparty shall
not, without the prior written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding contemplated by this
paragraph that is in respect of which any Indemnified Person is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Person, unless such settlement includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such proceeding on terms reasonably satisfactory to such Indemnified Person. If
the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Counterparty hereunder, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities. The remedies provided for in this paragraph ‎(b) are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.
(c)
Regulation M. Counterparty is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), of any securities of Counterparty, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until the
second Scheduled Trading Day immediately following the Effective Date, engage in
any such distribution.

(d)
No Manipulation. Counterparty is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

(e)
Transfer or Assignment.

(i)
Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

(A)
With respect to any Transfer Options, Counterparty shall not be released from
its notice and indemnification obligations pursuant to Section ‎9(b) or any
obligations under Section ‎9(o) or ‎9(t) of this Confirmation;

(B)
Any Transfer Options shall only be transferred or assigned to a third party that
is a United States person (as defined in the Internal Revenue Code of 1986, as
amended) (the “Code”);



17
    



--------------------------------------------------------------------------------




(C)
Such transfer or assignment shall be effected on terms, including any reasonable
undertakings by such third party (including, but not limited to, an undertaking
with respect to compliance with applicable securities laws in a manner that, in
the reasonable judgment of Dealer, will not expose Dealer to material risks
under applicable securities laws) and execution of any documentation and
delivery of legal opinions with respect to securities laws and other matters by
such third party and Counterparty, as are reasonably requested by and reasonably
satisfactory to Dealer;

(D)
Dealer will not, as a result of such transfer and assignment, be required to pay
the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

(E)
No Event of Default, Potential Event of Default or Termination Event will occur
as a result of such transfer and assignment;

(F)
Without limiting the generality of clause ‎(B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses ‎(D) and ‎(E) will not occur upon or
after such transfer and assignment; and

(G)
Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

(ii)
Dealer may, without Counterparty’s consent, transfer or assign all or any part
of its rights or obligations under the Transaction (A) to any affiliate of
Dealer (1) that has a long-term issuer rating that is equal to or better than
Dealer’s (or Dealer’s guarantor’s) credit rating at the time of such transfer or
assignment, or (2) whose obligations hereunder will be guaranteed, pursuant to
the terms of a customary guarantee in a form used by Dealer generally for
similar transactions, by Dealer, or (B) to any other recognized dealer in
transactions of the same type as the Transaction with a long-term issuer rating
equal to or better than the lesser of (1) the credit rating of Dealer at the
time of the transfer and (2) A- by Standard & Poor's Financial Services LLC or
its successor (“S&P”) or A3 by Moody’s Investor Service, Inc. (“Moody’s”) or, if
either S&P or Moody’s ceases to rate such debt, at least an equivalent rating or
better by a substitute rating agency mutually agreed by Counterparty and Dealer;
provided, however, Dealer may transfer or assign pursuant to this paragraph only
if (A) Counterparty shall be entitled to a payment, on any payment date, that is
not less than the payment Counterparty would have received in the absence of
such transfer and/or assignment on account of any deduction or withholding under
Section 2(d)(i) of the Agreement, except to the extent such deduction or
withholding results from a Change in Tax Law occurring after the date of such
transfer and/or assignment and (B) no Event of Default, Potential Event of
Default or Termination Event will occur as a result of such transfer and
assignment. If at any time at which (A) the Section 16 Percentage exceeds 8.5%,
(B) the Option Equity Percentage exceeds 14.5%, or (C) the Share Amount exceeds
the Applicable Share Limit (if any applies) (any such condition described in
clauses (A), (B) or (C), an “Excess Ownership Position”), Dealer is unable after
using its commercially reasonable efforts to effect a transfer or assignment of
Options to a third party on pricing terms reasonably acceptable to Dealer and
within a time period reasonably acceptable to Dealer such that no Excess
Ownership Position exists, then Dealer may designate any Exchange Business Day
as an Early Termination Date with respect to a portion of the Transaction (the
“Terminated Portion”), such that following such partial termination no Excess
Ownership Position exists. In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment shall
be made pursuant to Section 6 of the Agreement as if (1) an Early Termination
Date had been designated in respect of a Transaction having terms



18
    



--------------------------------------------------------------------------------




identical to the Transaction and a Number of Options equal to the number of
Options underlying the Terminated Portion, (2) Counterparty were the sole
Affected Party with respect to such partial termination and (3) the Terminated
Portion were the sole Affected Transaction (and, for the avoidance of doubt, the
provisions of Section ‎9(m) shall apply to any amount that is payable by Dealer
to Counterparty pursuant to this sentence as if Counterparty was not the
Affected Party). The “Section 16 Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and any of its affiliates or any other person subject to aggregation
with Dealer for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act, or any “group” (within the meaning of Section 13 of the
Exchange Act) of which Dealer is or may be deemed to be a part beneficially owns
(within the meaning of Section 13 of the Exchange Act), without duplication, on
such day (or, to the extent that for any reason the equivalent calculation under
Section 16 of the Exchange Act and the rules and regulations thereunder results
in a higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day. The “Option Equity Percentage” as of
any day is the fraction, expressed as a percentage, (A) the numerator of which
is the sum of (1) the product of the Number of Options and the Option
Entitlement and (2) the aggregate number of Shares underlying any other call
option transaction sold by Dealer to Counterparty, and (B) the denominator of
which is the number of Shares outstanding. The “Share Amount” as of any day is
the number of Shares that Dealer and any person whose ownership position would
be aggregated with that of Dealer (Dealer or any such person, a “Dealer Person”)
under any law, rule, regulation, regulatory order or organizational documents or
contracts of Counterparty that are, in each case, applicable to ownership of
Shares (“Applicable Restrictions”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that, in Dealer's reasonable judgment
based on advice of counsel, could give rise to reporting or registration
obligations (except for filings on Form 13F, Schedule 13D or Schedule 13G) or
other requirements (including obtaining prior approval from any person or
entity) of a Dealer Person, or could result in an adverse effect on a Dealer
Person, under any Applicable Restriction, as determined by Dealer in its
reasonable discretion, minus (B) 1% of the number of Shares outstanding. Dealer
shall provide counterparty with written notice of any transfer or assignment on
the date of or as promptly as practicable after the date of such transfer or
assignment.
(iii)
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty to the extent of any such
performance.

(f)
Staggered Settlement. If upon advice of counsel with respect to applicable legal
and regulatory requirements, including any requirements relating to Dealer’s
commercially reasonable hedging activities hereunder, Dealer reasonably
determines that it would not be practicable or advisable to deliver, or to
acquire Shares to deliver, any or all of the Shares to be delivered by Dealer on
any Settlement Date for the Transaction, Dealer may, by notice to Counterparty
on or prior to any Settlement Date (a “Nominal Settlement Date”), elect to
deliver the Shares on two or more dates (each, a “Staggered Settlement Date”) as
follows:

(i)
in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than the twentieth (20th) Exchange Business
Day following such Nominal Settlement Date) and the number of Shares that it
will deliver on each Staggered Settlement Date;



19
    



--------------------------------------------------------------------------------




(ii)
the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

(iii)
if the Net Share Settlement terms or the Combination Settlement terms set forth
above were to apply on the Nominal Settlement Date, then the Net Share
Settlement terms or the Combination Settlement terms, as the case may be, will
apply on each Staggered Settlement Date, except that the Shares otherwise
deliverable on such Nominal Settlement Date will be allocated among such
Staggered Settlement Dates as specified by Dealer in the notice referred to in
clause (i) above.

(g)
Miscellaneous. The date and time of the Transaction evidenced hereby will be
furnished by the Agent to Dealer and Counterparty upon written request. The
Agent will furnish to Counterparty upon written request a statement as to the
source and amount of any remuneration received or to be received by the Agent in
connection with the Transaction evidenced hereby. Dealer is not a member of the
SIPC (Securities Investor Protection Corporation). Dealer represents that it is
an “OTC derivatives dealer” as such term is defined in the Exchange Act and is
an affiliate of a broker-dealer that is registered with and fully-regulated by
the SEC, Credit Suisse Securities (USA) LLC.

(h)
Role of Agent. As a broker-dealer registered with the U.S. Securities and
Exchange Commission (“SEC”), Credit Suisse Securities (USA) LLC in its capacity
as Agent will be responsible for (i) effecting the Transactions, (ii) issuing
all required confirmations and statements to Dealer and Counterparty, (iii)
maintaining books and records relating to the Transactions as required by Rules
17a-3 and 17a-4 under the Exchange Act and (iv) unless otherwise requested by
Counterparty, receiving, delivering, and safeguarding Counterparty’s funds and
any securities in connection with each Transaction, in compliance with Rule
15c3-3 under the Exchange Act. Credit Suisse Securities (USA) LLC is acting in
connection with the Transactions solely in its capacity as Agent for Dealer and
Counterparty pursuant to instructions from Dealer and Counterparty. Credit
Suisse Securities (USA) LLC shall have no responsibility or personal liability
to Dealer or Counterparty arising from any failure by Dealer or Counterparty to
pay or perform any obligations hereunder, or to monitor or enforce compliance by
Dealer or Counterparty with any obligation hereunder, including without
limitation, any obligations to maintain collateral. Each of Dealer and
Counterparty agrees to proceed solely against the other to collect or recover
any securities or monies owing to it in connection with or as a result of the
Transactions. Credit Suisse Securities (USA) LLC shall otherwise have no
liability in respect of the Transactions, except for its gross negligence or
willful misconduct in performing its duties as Agent.

(i)
Incorporation of ISDA 2012 FATCA Protocol. The parties to this Master
Confirmation agree that the amendments set out in the Attachment to the ISDA
2012 FATCA Protocol published by ISDA on August 15, 2012 and available on the
ISDA website (www.isda.org) shall apply to this Master Confirmation.  The
parties further agree that this Master Confirmation will be deemed to be a
Covered Master Agreement and that the Implementation Date shall be the effective
date of this Master Confirmation as amended by the parties for the purposes of
such Protocol amendments regardless of the definitions of such terms in the
Protocol.

(j)
Additional Termination Events.

(i)
Notwithstanding anything to the contrary in this Confirmation if an event of
default with respect to Counterparty occurs under the terms of the Convertible
Notes as set forth in Section 6.01 of the Indenture, then such event of default
shall constitute an Additional Termination Event applicable to the Transaction
and, with respect to such Additional Termination Event, (A) Counterparty shall
be deemed to be the sole Affected Party, (B) the Transaction shall be the sole
Affected Transaction and (C) Dealer shall be the party entitled to designate an
Early Termination Date pursuant to Section 6(b) of the Agreement.

(ii)
Notwithstanding anything to the contrary in this Confirmation, the occurrence of
an Amendment Event shall constitute an Additional Termination Event applicable
to the



20
    



--------------------------------------------------------------------------------




Transaction and, with respect to such Additional Termination Event, (A)
Counterparty shall be deemed to be the sole Affected Party, (B) the Transaction
shall be the sole Affected Transaction and (C) Dealer shall be the party
entitled to designate an Early Termination Date pursuant to Section 6(b) of the
Agreement. “Amendment Event” means that Counterparty amends, modifies,
supplements, waives or obtains a waiver in respect of any term of the Indenture
or the Convertible Notes governing the principal amount, coupon, maturity,
repurchase obligation of Counterparty, any term relating to conversion of the
Convertible Notes (including changes to the conversion rate, conversion rate
adjustment provisions, conversion settlement dates or conversion conditions), or
any term that would require consent of the holders of not less than 100% of the
principal amount of the Convertible Notes to amend (other than, in each case,
any amendment or supplement (x) pursuant to Section 10.01(h) of the Indenture
that, as determined by the Calculation Agent, conforms the Indenture to the
description of Convertible Notes in the Offering Memorandum or (y) pursuant to
Section 14.07 of the Indenture), in each case, without the consent of Dealer.
(iii)
Within five Scheduled Trading Days promptly following any Repayment Event (as
defined below), Counterparty may notify Dealer of such Repayment Event and the
aggregate principal amount of Convertible Notes subject to such Repayment Event
(any such notice, a "Repayment Notice"). The receipt by Dealer from Counterparty
of any Repayment Notice, within the applicable time period set forth in the
preceding sentence, shall constitute an Additional Termination Event as provided
in this paragraph. Upon receipt of any such Repayment Notice, Dealer shall
designate the next Exchange Business Day following receipt of such Repayment
Notice as an Early Termination Date with respect to the portion of the
Transaction corresponding to a number of Options (the "Repayment Options") equal
to the lesser of (A) the aggregate principal amount of such Convertible Notes
specified in such Repayment Notice, divided by USD 1,000, and (B) the Number of
Options as of the date Dealer designates such Early Termination Date and, as of
such date, the Number of Options shall be reduced by the number of Repayment
Options. Any payment hereunder with respect to such termination (the "Repayment
Unwind Payment") shall be calculated pursuant to Section 6 of the Agreement as
if (1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
number of Repayment Options, (2) Counterparty were the sole Affected Party with
respect to such Additional Termination Event and (3) the terminated portion of
the Transaction were the sole Affected Transaction. For the avoidance of doubt,
solely for purposes of calculating the amount payable pursuant to Section 6 of
the Agreement pursuant to the immediately preceding sentence, Dealer shall
assume that the relevant Repayment Event (and, if applicable, the related
Fundamental Change and the announcement of such Fundamental Change) had not
occurred. "Repayment Event" means that (i) any Convertible Notes are repurchased
and cancelled in accordance with the Indenture (whether in connection with or as
a result of a Fundamental Change or for any other reason) by Counterparty or any
of its subsidiaries, (ii) any Convertible Notes are delivered to Counterparty or
any of its subsidiaries in exchange for delivery of any property or assets of
such party (howsoever described), (iii) any principal of any of the Convertible
Notes is repaid prior to the final maturity date of the Convertible Notes (for
any reason other than as a result of an acceleration of the Convertible Notes
that results in an Additional Termination Event pursuant to the preceding
Section 9(i)(i)), or (iv) any Convertible Notes are exchanged by or for the
benefit of the holders thereof for any other securities of Counterparty or any
of its subsidiaries (or any other property, or any combination thereof) pursuant
to any exchange offer or similar transaction. For the avoidance of doubt, any
conversion of Convertible Notes (whether into cash, Shares, reference property
or any combination thereof) pursuant to the terms of the Indenture shall not
constitute a Repayment Event. In addition, Counterparty acknowledges, based on
advice of outside counsel, its responsibilities under applicable securities
laws, including, in particular, Sections 9 and 10(b) of the Exchange Act and the
rules and regulations thereunder in respect of the Repayment Event, including,
without limitation, the delivery of a Repayment Notice hereunder.



21
    



--------------------------------------------------------------------------------




(k)
Amendments to Equity Definitions.

(i)
Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) inserting
“(1)” immediately following the word “means” in the first line thereof and (2)
inserting immediately prior to the semi-colon at the end of subsection (B)
thereof the following words: “or (2) the occurrence of any of the events
specified in Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with
respect to that Issuer”.

(ii)
Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1) replacing
“either party may elect” with “Dealer may elect” and (2) replacing “notice to
the other party” with “notice to Counterparty” in the first sentence of such
section.

(iii)
Section 12.9(b)(vi) of the Equity Definitions is hereby amended by (1) adding
the word “or” immediately before subsection “(B)”, (2) deleting the comma at the
end of subsection (A), (3) deleting subsection (C) in its entirety, (4) deleting
the word “or” immediately preceding subsection (C) and (5) replacing the words
“either party” in the last sentence of such Section with “Dealer”.



(l)
Setoff. Notwithstanding any provision of the Agreement and this Confirmation
(including without limitation this Section 12(l)) or any other agreement between
the parties to the contrary, each party waives any and all rights it may have to
set off obligations arising under the Agreement and the Transaction against
other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

(m)
Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) a Merger Event or Tender
Offer that is within Counterparty’s control, or (iii) an Event of Default in
which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the sole Affected Party other than an Event of Default of the
type described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement
or a Termination Event of the type described in Section 5(b) of the Agreement,
in each case that resulted from an event or events outside Counterparty’s
control), and if Dealer would owe any amount to Counterparty pursuant to Section
6(d)(ii) of the Agreement or any Cancellation Amount pursuant to Article 12 of
the Equity Definitions (any such amount, a “Payment Obligation”), then Dealer
shall satisfy the Payment Obligation by the Share Termination Alternative (as
defined below), unless (a) Counterparty gives irrevocable telephonic notice to
Dealer no later than 12:00 p.m. (New York City time) on the Merger Date, Tender
Offer Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation, as applicable,
confirmed in writing within one Scheduled Trading Day, of its election that the
Share Termination Alternative shall not apply, (b) Counterparty remakes the
representation set forth in Section ‎8(f) as of the date of such election and
(c) Dealer agrees, in its sole discretion, to such election, in which case the
provisions of Section 12.7 or Section 12.9 of the Equity Definitions, or the
provisions of Section 6(d)(ii) of the Agreement, as the case may be, shall
apply.

Share Termination Alternative:
If applicable, Dealer shall deliver to Counterparty the Share Termination
Delivery Property on, or within a commercially reasonable period of time after,
the date when the relevant Payment Obligation would otherwise be due pursuant to
Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e) of
the Agreement, as applicable, in satisfaction of such Payment Obligation in the
manner reasonably requested by Counterparty free of payment.



22
    



--------------------------------------------------------------------------------




Share Termination Delivery Property:
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

Share Termination Delivery Unit:
One Share or, if the Shares have changed into cash or any other property or the
right to receive cash or any other property as the result of a Nationalization,
Insolvency or Merger Event (any such cash or other property, the “Exchange
Property”), a unit consisting of the type and amount of such Exchange Property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Nationalization, Insolvency or Merger Event, as determined by the
Calculation Agent.

Share Termination Unit Price:
The value to Dealer of property contained in one Share Termination Delivery
Unit, as determined by the Calculation Agent in its discretion by commercially
reasonable means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider the purchase price paid in connection with the
purchase of Share Termination Delivery Property that was purchased in connection
with the delivery of the Share Termination Delivery Units.

Failure to Deliver:
Applicable

Other applicable provisions:
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9 and 9.11 (as modified above) of the Equity Definitions and the provisions
set forth opposite the caption “Representation and Agreement” in Section ‎2 will
be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that Share Termination Alternative is applicable to the Transaction.

(n)
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.



23
    



--------------------------------------------------------------------------------




(o)
Registration. Counterparty hereby agrees that if, in the good faith reasonable
judgment of Dealer, based on the written advice of outside counsel of national
standing, the Shares acquired and held by Dealer for the purpose of hedging its
obligations pursuant to the Transaction (“Hedge Shares”) cannot be sold in the
public market by Dealer without registration under the Securities Act (other
than any such Hedge Shares that were, at the time of acquisition by Dealer,
“restricted securities” (as defined in Rule 144 under the Securities Act)),
Counterparty shall, at its election, either (i) in order to allow Dealer to sell
the Hedge Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act and enter into an agreement, in
form and substance reasonably satisfactory to Dealer, substantially in the form
of an underwriting agreement for a registered secondary offering of
substantially similar size and in a similar industry; provided, however, that if
Dealer, in its sole reasonable discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this paragraph shall apply at the election of
Counterparty, (ii) in order to allow Dealer to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities, in form and substance reasonably satisfactory
to Dealer (in which case, the Calculation Agent shall make any adjustments to
the terms of the Transaction that are necessary, in its reasonable judgment, to
compensate Dealer for any discount from the public market price of the Shares
incurred on the sale of Hedge Shares in a private placement), or (iii) purchase
the Hedge Shares from Dealer at the then-current market price on such Exchange
Business Days, and in the amounts and at such time(s), requested by Dealer.

(p)
Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(q)
Right to Extend. Dealer may postpone or add, in whole or in part, any Valid Day
or Valid Days during the Settlement Averaging Period or any other date of
valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, to the extent Dealer reasonably determines that such action
is reasonably necessary or appropriate to preserve Dealer’s hedging or hedge
unwind activity hereunder in light of existing liquidity conditions or to enable
Dealer to effect purchases of Shares in connection with its hedging, hedge
unwind or settlement activity hereunder in a manner that would, if Dealer were
Counterparty or an affiliated purchaser of Counterparty, be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer.

(r)
Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided
further that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

(s)
Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

(t)
Notice of Certain Other Events. Counterparty covenants and agrees that:



24
    



--------------------------------------------------------------------------------




(i)
promptly following the public announcement of the results of any election by the
holders of Shares with respect to the consideration due upon consummation of any
Merger Event, Counterparty shall give Dealer written notice of (x) the weighted
average of the types and amounts of consideration that holders of Shares have
elected to receive upon consummation of such Merger Event or (y) if no holders
of Shares affirmatively make such election, the types and amounts of
consideration actually received by holders of Shares (the date of such
notification, the “Consideration Notification Date”); provided that in no event
shall the Consideration Notification Date be later than the date on which such
Merger Event is consummated; and

(ii)
(A) Counterparty shall give Dealer commercially reasonable advance (but in no
event less than one Exchange Business Day) written notice of the section or
sections of the Indenture and, if applicable, the formula therein, pursuant to
which any adjustment will be made to the Convertible Notes in connection with
any Potential Adjustment Event, Merger Event or Tender Offer and (B) promptly
following any such adjustment, Counterparty shall give Dealer written notice of
the details of such adjustment.

(u)
Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

(v)
Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Relevant Prices; and (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the Relevant Prices, each in a
manner that may be adverse to Counterparty.

(w)
Early Unwind. In the event the sale of the “Underwritten Securities” (as defined
in the Purchase Agreement) is not consummated with the Initial Purchaser for any
reason, or Counterparty fails to deliver to Dealer opinions of counsel as
required pursuant to Section ‎9(a), in each case by 5:00 p.m. (New York City
time) on the Premium Payment Date, or such later date as agreed upon by the
parties (the Premium Payment Date or such later date, the “Early Unwind Date”),
the Transaction shall automatically terminate (the “Early Unwind”) on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Counterparty under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date; provided that Counterparty shall purchase from Dealer on the Early
Unwind Date all Shares purchased by Dealer or one or more of its affiliates in
connection with the Transaction at the then prevailing market price. Each of
Dealer and Counterparty represents and acknowledges to the other that, subject
to the proviso included in this Section 9(w), upon an Early Unwind, all
obligations with respect to the Transaction shall be deemed fully and finally
discharged.

(x)
Tax Matters.



25
    



--------------------------------------------------------------------------------




(i) Withholding Tax imposed on payments to non-U.S. counterparties under the
United States Foreign Account Tax Compliance provisions of the HIRE Act. The
parties hereto agree that for the Transaction the terms “Tax” and “Indemnifiable
Tax” as defined in Section 13 of the Agreement, shall not include any Tax
imposed pursuant to Section 1471 or 1472 of the Code, as amended, any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”). For the avoidance of doubt, a FATCA
Withholding Tax is a Tax the deduction or withholding of which is required by
applicable law for the purposes of Section 2(d)(i) of the Agreement.
(ii) Tax Documentation. For purposes of Section 4(a)(i) and (ii) of the
Agreement, (i) Counterparty agrees to deliver to Dealer one duly executed and
completed United States Internal Revenue Service Form W-9 (or successor thereto)
and (ii) Dealer agrees to deliver to Counterparty one duly executed and
completed applicable Internal Revenue Service Form W-9 (or successor thereto),
in each case, (A) or before the date of execution of this Confirmation and (B)
promptly upon learning that any such tax form previously provided by it has
become obsolete or incorrect. Additionally, each party shall, promptly upon
request by the other party, provide such other tax forms and documents
reasonably requested by the other party.
(iii) Payee Tax Representations. Counterparty is a corporation for U.S. federal
income tax purposes and is organized under the laws of the State of Delaware.
Counterparty is a “U.S. person” (as that term is used in section
1.1441-4(a)(3)(ii) of United States Treasury Regulations) for U.S. federal
income tax purposes and an exempt recipient under Treasury Regulation Section
1.6049-4(c)(1)(ii). Dealer is a “U.S. person” (as that term is used in section
1.1441-4(a)(3)(ii) of United States Treasury Regulations) for U.S. federal
income tax purposes and an exempt recipient under Treasury Regulation Section
1.6049-4(c)(1)(ii). Each party agrees to give notice of any failure of a
representation made by it under this Section 9(x)(iii) to be accurate and true
promptly upon learning of such failure.
(y)
Payment by Counterparty. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

(z)
Jurisdiction. NOTWITHSTANDING ANYTHING IN SECTION 13(B) OF THE AGREEMENT TO THE
CONTRARY, THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF
THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING HERETO AND WAIVE
ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT FORUM
WITH RESPECT TO, THESE COURTS.






Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to Credit Suisse
Securities (USA) LLC, Eleven Madison Avenue, New York, NY 10010-3629, Email:
list.elo-equ-der@credit-suisse.com.
Very truly yours,
Credit Suisse Capital LLC
By:
/s/ Barry Dixon
Authorized Signatory
Name: Barry Dixon
 
 
By:
/s/ Shui Wong
Authorized Signatory
Name: Shui Wong



Credit Suisse Securities (USA) LLC, as Agent
By:
/s/ Barry Dixon
Authorized Signatory
Name: Barry Dixon



Accepted and confirmed
as of the Trade Date:
Avaya Holdings Corp.
By:
/s/ Shefali Shah
Authorized Signatory
Name: Shefali Shah









26
    

